
	
		I
		112th CONGRESS
		1st Session
		H. R. 209
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Archivist of the United States to
		  promulgate regulations regarding the use of information control designations,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Information Control
			 Designations Act.
		2.PurposeThe purpose of this Act is to increase
			 Governmentwide information sharing and the availability of information to the
			 public by standardizing and limiting the use of information control
			 designations.
		3.Regulations
			 relating to information control designations within the Federal
			 Government
			(a)Requirement To
			 reduce and minimize information control designationsEach Federal agency shall reduce and
			 minimize its use of information control designations on information that is not
			 classified.
			(b)Archivist
			 responsibilities
				(1)RegulationsThe
			 Archivist of the United States shall promulgate regulations regarding the use
			 of information control designations.
				(2)RequirementsThe
			 regulations under this subsection shall address, at a minimum, the
			 following:
					(A)Standards for utilizing the information
			 control designations in a manner that is narrowly tailored to maximize public
			 access to information.
					(B)The process by
			 which information control designations will be removed.
					(C)Procedures for
			 identifying, marking, dating, and tracking information assigned the information
			 control designations, including the identity of officials making the
			 designations.
					(D)Provisions to
			 ensure that the use of information control designations is minimized and cannot
			 be used on information—
						(i)to
			 conceal violations of law, inefficiency, or administrative error;
						(ii)to prevent embarrassment to Federal, State,
			 local, tribal, or territorial governments or any official, agency, or
			 organization thereof; any agency; or any organization;
						(iii)to
			 improperly or unlawfully interfere with competition in the private
			 sector;
						(iv)to
			 prevent or delay the release of information that does not require such
			 protection;
						(v)if
			 it is required to be made available to the public; or
						(vi)if
			 it has already been released to the public under proper authority.
						(E)Provisions to
			 ensure that the presumption shall be that information control designations are
			 not necessary.
					(F)Methods to ensure that compliance with this
			 Act protects national security and privacy rights.
					(G)The establishment
			 of requirements that Federal agencies, subject to chapter 71 of title 5, United
			 States Code, implement the following:
						(i)A
			 process whereby an individual may challenge without retribution the application
			 of information control designations by another individual.
						(ii)A method for informing individuals that
			 repeated failure to comply with the policies, procedures, and programs
			 established under this section could subject them to a series of
			 penalties.
						(iii)Penalties for individuals who repeatedly
			 fail to comply with the policies, procedures, and programs established under
			 this section after having received both notice of their noncompliance and
			 appropriate training or re-training to address such noncompliance.
						(H)Procedures for
			 members of the public to be heard regarding improper applications of
			 information control designations.
					(I)A procedure to
			 ensure that all agency policies and standards for utilizing information control
			 designations that are issued pursuant to subsection (c) be provided to the
			 Archivist and that such policies and standards are made publicly available on
			 the Web site of the National Archives and Records Administration.
					(3)ConsultationIn promulgating the regulations, the
			 Archivist shall consult with the heads of Federal agencies and with
			 representatives of State, local, tribal, and territorial governments; law
			 enforcement entities; organizations with expertise in civil rights, employee
			 and labor rights, civil liberties, and government oversight; and the private
			 sector, as appropriate.
				(c)Agency
			 responsibilitiesThe head of each Federal agency shall implement
			 the regulations promulgated by the Archivist under subsection (b) in the agency
			 in a manner that ensures that—
				(1)information can be shared within the
			 agency, with other agencies, and with State, local, tribal, and territorial
			 governments, the private sector, and the public, as appropriate;
				(2)all policies and
			 standards for utilizing information control designations are consistent with
			 such regulations;
				(3)the number of
			 individuals with authority to apply information control designations is
			 limited; and
				(4)information
			 control designations may be placed only on the portion of information that
			 requires control and not on the entire material.
				4.Enforcement of
			 information control designation regulations within the Federal
			 Government
			(a) Inspector
			 General responsibilitiesThe Inspector General of each Federal
			 agency, in consultation with the Archivist, shall randomly audit unclassified
			 information with information control designations. In conducting any such
			 audit, the Inspector General shall—
				(1)assess whether
			 applicable policies, procedures, rules, and regulations have been
			 followed;
				(2)describe any
			 problems with the administration of the applicable policies, procedures, rules
			 and regulations, including specific non-compliance issues;
				(3)recommend
			 improvements in awareness and training to address any problems identified under
			 paragraph (2); and
				(4)report to the
			 Committee on Oversight and Government Reform of the House of Representatives,
			 the Committee on Homeland Security and Governmental Affairs of the Senate, the
			 Archivist, and the public on the findings of the Inspector General’s audits
			 under this section.
				(b)Personal
			 identifiers
				(1)In
			 generalFor purposes described in paragraph (2), the Archivist of
			 the United States shall require that, at the time of designation of
			 information, the following shall appear on the information:
					(A)The name or
			 personal identifier of the individual applying information control designations
			 to the information.
					(B)The agency,
			 office, and position of the individual.
					(2)PurposesThe
			 purposes described in this paragraph are as follows:
					(A)To enable the
			 agency to identify and address misuse of information control designations,
			 including the misapplication of information control designations to information
			 that does not merit such markings.
					(B)To assess the
			 information sharing impact of any such problems or misuse.
					(c)TrainingThe
			 Archivist, subject to chapter 71 of title 5, United States Code, and in
			 coordination with the heads of Federal agencies, shall—
				(1)require training
			 as needed for each individual who applies information control designations,
			 including—
					(A)instruction on the
			 prevention of the overuse of information control designations;
					(B)the standards for
			 applying information control designations;
					(C)the proper
			 application of information control designations, including portion
			 markings;
					(D)the consequences of repeated improper
			 application of information control designations, including the misapplication
			 of information control designations to information that does not merit such
			 markings, and of failing to comply with the policies and procedures established
			 under or pursuant to this section; and
					(E)information
			 relating to lessons learned about improper application of information control
			 designations, including lessons learned pursuant to the regulations and
			 Inspector General audits required under this Act and any internal agency
			 audits; and
					(2)ensure that such
			 program is conducted efficiently, in conjunction with any other security,
			 intelligence, or other training programs required by the agency to reduce the
			 costs and administrative burdens associated with the additional training
			 required by this section.
				(d)Detailee
			 program
				(1)Requirement for
			 programThe Archivist, subject to chapter 71 of title 5, United
			 States Code, shall implement a detailee program to detail Federal agency
			 personnel, on a nonreimbursable basis, to the National Archives and Records
			 Administration, for the purpose of—
					(A)training and
			 educational benefit for agency personnel assigned so that they may better
			 understand the policies, procedures, and laws governing information control
			 designations;
					(B)bolstering the
			 ability of the National Archives and Records Administration to conduct its
			 oversight authorities over agencies; and
					(C)ensuring that the
			 policies and procedures established by the agencies remain consistent with
			 those established by the Archivist of the United States.
					(2)Sunset of
			 detailee programExcept as otherwise provided by law, this
			 subsection shall cease to have effect on December 31, 2014.
				5.Releasing information
			 pursuant to the Freedom of Information Act
			(a)Agency
			 responsibilitiesThe head of
			 each Federal agency shall ensure that—
				(1)information
			 control designations are not a determinant of public disclosure pursuant to
			 section 552 of title 5, United States Code (commonly referred to as the
			 Freedom of Information Act); and
				(2)all information in the agency’s possession
			 that is releasable is made available to members of the public pursuant to an
			 appropriate request under such section 552.
				(b)Rule of
			 constructionNothing in this
			 Act shall be construed to prevent or discourage any Federal agency from
			 voluntarily releasing to the public any unclassified information that is not
			 exempt from disclosure under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information
			 Act).
			6.DefinitionsIn this Act:
			(1)Information
			 control designationsThe term
			 information control designations means information dissemination
			 controls, not defined by Federal statute or by an Executive order relating to
			 the classification of national security information, that are used to manage,
			 direct, or route information, or control the accessibility of information,
			 regardless of its form or format. The term includes, but is not limited to, the
			 designations of controlled unclassified information,
			 sensitive but unclassified, and for official use
			 only.
			(2)InformationThe
			 term information means any communicable knowledge or documentary
			 material, regardless of its physical form or characteristics, that is owned by,
			 is produced by or for, or is under the control of the Federal
			 Government.
			(3)Federal
			 agencyThe term Federal agency means—
				(A)any Executive
			 agency, as that term is defined in section 105 of title 5, United States
			 Code;
				(B)any military
			 department, as that term is defined in section 102 of such title; and
				(C)any other entity
			 within the executive branch that comes into the possession of classified
			 information.
				7.Deadline for
			 regulations and implementationRegulations shall be promulgated in final
			 form under this Act, and implementation of the requirements of this Act shall
			 begin, not later than 24 months after the date of the enactment of this
			 Act.
		
